NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

In the Interest of R.D. and R.D., )
children.                         )
________________________________ )
                                  )
M.N.C.,                           )
                                  )
               Appellant,         )
                                  )
v.                                )                 Case No. 2D18-1134
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Appellees.         )
________________________________ )


Opinion filed August 22, 2018.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Scott L. Robbins, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa,
for Appellee Department of Children and
Families.

Thomasina F. Moore of Guardian ad Litem
Progam, Tallahassee, and Stephanie
Marusak Marchman of GrayRobinson, P.A.,
Gainesville, for Appellee Guardian ad Litem
Program.
PER CURIAM.


           Affirmed.


NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.




                                  -2-